DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Zehner et al. (US Pub: 2003/0137521 A1) do not teach Claim 1, “A display device comprising: a pixel portion comprising a transistor and a liquid crystal element electrically connected to the transistor; and a gate line driver circuit electrically connected to a gate electrode of the transistor, wherein the transistor comprises an oxide semiconductor layer comprising a c-axis aligned crystalline region, wherein the pixel portion is configured to display a still image in a first period, wherein the pixel portion is configured to display a moving image in a second period, wherein a frequency of writing image signals to a pixel electrode of the liquid crystal element in the first period is lower than a frequency of writing image signals to the pixel electrode in the second period, wherein the image signals are written to the pixel electrode through the transistor, wherein, in the first period, supply of a start pulse and a clock signal to the gate line driver circuit is stopped, and wherein the first period comprises a period in which a power supply potential supplied to the gate line driver circuit is changed from a high power supply potential to a low power supply potential.”; Claim 7, “A display device comprising: a pixel portion comprising a transistor and a liquid crystal element electrically connected to the transistor; and a gate line driver circuit electrically connected to a gate electrode of the transistor, wherein the transistor comprises a first oxide semiconductor layer over the gate electrode and a second oxide semiconductor layer over the first oxide semiconductor layer, wherein the second oxide semiconductor layer comprises a c-axis aligned crystalline region, wherein the pixel portion is configured to display a still image in a first period, wherein the pixel portion is configured to display a moving image in a second period, wherein a frequency of writing image signals to a pixel electrode of the liquid crystal element in the first period is lower than a frequency of writing image signals to the pixel electrode in the second period, wherein the image signals are written to the pixel electrode through the transistor, wherein, in the first period, supply of a start pulse and a clock signal to the gate line driver circuit is stopped, and wherein the first period comprises a period in which a power supply potential supplied to the gate line driver circuit is changed from a high power supply potential to a low power supply potential.”; Claim 12, “A display device comprising: a pixel portion comprising a transistor and a liquid crystal element electrically connected to the transistor; and a gate line driver circuit electrically connected to a gate electrode of the transistor, wherein the transistor comprises a first oxide semiconductor layer over the gate electrode, a second oxide semiconductor layer over the first oxide semiconductor layer, a source electrode, and a drain electrode, wherein the second oxide semiconductor layer comprises a c-axis aligned crystalline region, wherein a pixel electrode of the liquid crystal element is in direct contact with one of the source electrode and the drain electrode, wherein the pixel portion is configured to display a still image in a first period, wherein the pixel portion is configured to display a moving image in a second period, wherein a frequency of writing image signals to the pixel electrode in the first period is lower than a frequency of writing image signals to the pixel electrode in the second period, wherein the image signals are written to the pixel electrode through the transistor, wherein, in the first period, supply of a start pulse and a clock signal to the gate line driver circuit is stopped, and wherein the first period comprises a period in which a power supply potential supplied to the gate line driver circuit is changed from a high power supply potential to a low power supply potential.”
Specifically, the prior art Zehner teaches figures 1-8 embodiments which demonstrate a multi-stable display system having a fast and slow refresh operational mode, however, Zehner do not teaches having a c-axis crystalline layer which is formed by oxide semiconductor material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Umezaki et al. (US Patent 8,619,104 B2) is cited to teach a similar type semiconductor design for an LCD display having dynamic refresh rate in figure 5-6 embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 9, 2022.